                                                        WARRANT OF ARREST

                                                                        DISTRICT
       Wniteb $)tates 71Bistrict <!Court                                           WESTERN DISTRICT OF WISCONSIN
                                                                        DOCKET NO.                    MAGISTRATE JUDGE CASE NO.

           United States of America
                                                              19        CR            57 JDP
                      V.
                                                                        NAME AND ADDRESS OF INDIVIDUAL TO BE ARRESTED:

                                                                         Alex Jarod Zwiefelhofer
           Alex Jarod Zwiefelhofer
                                                                         Bloomer, WI

                                       Defendant.

Warrant Issued on the Basis of:
                                               -   .



 ✓ Indictment                Order of Court             Information     Complaint
TO: Any Authorized Law Enforcement Officer.

District of Arrest:                                                       City:

YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before the
United States District Court to answer to the charge(s) listed below.

                                                       DESCRIPTION OF CHARGES

knowingly make false representations on a federal application for a firearms purchase




IN VIOLATION OF TITLE:                        18 U.S.C. Section(s) 924(a)(l )(A)
Bail: DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE
Other Conditions of Release:
Ordered By:                            Federal Judge/Magistrate Judge                  Date Order:


Clerk of Court:                                                                        Date Issued:
                  Peter Oppeneer
                                                       (By) D ~ Clerf
                                                               ~?~                                                  5)5/:zoi~
                                                                  RETURN
This Warrant was received and executed with the arrest of the above-named person.
Date Received:                                                                         Date Executed:
Name and Title of Arresting Officer:                                                   Signature of Arresting Officer:
